Name: Council Regulation (EEC) No 1703/91 of 13 June 1991 introducing a temporary set-aside scheme for arable land for the 1991/92 marketing year and laying down special measures for that marketing year under the set-aside scheme provided for in Regulation (EEC) No 797/85
 Type: Regulation
 Subject Matter: agricultural structures and production;  cooperation policy;  economic policy
 Date Published: nan

 26 . 6 . 91 Official Journal of the European Communities No L 162/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1703 /91 of 13 June 1991 introducing a temporary set-aside scheme for arable land for the 1991 /92 marketing year and laying down special measures for that marketing year under the set-aside scheme provided for in Regulation (EEC) No 797/85 Whereas for the scheme to be effective , a minimum proportion of the arable land cultivated in 1991 should be withdrawn from production; whereas , to that end , provision should be made that producers interested in the scheme in question submit their cultivation plans at appropriate dates to the method ofmonitoring applied in the differentMember States , the choice being left to the latter, taking into account the specific means they may use on their territory; Whereas for the purposes of protecting the environment and natural resources , provisions should be made for maintaining areas set aside; Whereas the scheme for the temporary set-aside of arable land should be applied throughout the Community in accordance with the criteria applicable under the scheme for the set-aside of arable land provided for in Regulation (EEC) No 797 / 85; whereas, however, the latter scheme does not apply to certain regions of the Community; whereas special provisions should be laid down , therefore , for those regions ; Whereas care should be taken to avoid harming the interests of producers who take part in the multiannual set-aside scheme for land and who thus contribute to the Stabilization of agricultural markets ; whereas , to that end, it is appropriate not to apply to the producers in question the increase of the co-responsibility levy that is taking place for the 1991 / 92 marketing year . THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 43 thereof, Having regard to the proposal from the Commission ( 1 ), Having regard to the opinion of the European Parliament ( 2 ), Having regard to the opinion of the Economic and Social Committee ( 3 ), Whereas production of certain arable crops is continuing to rise , thereby worsening the imbalance between supply and demand; whereas this increasing threat of imbalance can only be contained if action is taken in relation to the area of land under production ; whereas such action can be taken under the set-aside scheme provided for in Council Regulation (EEC) No 797/ 85 of 12 March 1985 on improving the efficiency of agricultural structures ( 4 ), as last amended by Regulation (EEC) No 3577/ 90 ( 5 ); whereas , however , the multiannual set-aside scheme is concerned with long-term farm management planning; whereas , in view of the problems arising in the short term, consideration should be given to a specific scheme with the aim of reducing the areas sown for the 1992 harvest; Whereas in the five new Lander of Germany, for the 1991 harvest , a national set-aside scheme is being applied in order to facilitate the integration of their agriculture into the common agricultural policy; whereas in order to avoid a major portion of land set aside under that scheme being cultivated again for the 1992 harvest , it is appropriate to make such land eligible for the proposed scheme, subject to certain conditions ; HAS ADOPTED THIS REGULATION: Article 1 1 . A temporary set-aside aid scheme for arable land is hereby introduced for the period from 1 September 1991 to 31 August 1992 . 2 . The scheme referred to in paragraph 1 shall comprise the grant of aid for the set-aside of arable land which has actually been cultivated in preparation for the 1991 harvest . Land given over to products that are not subject to a common organization of the market shall be excluded from the said scheme . The Commission may, for the period referred to in paragraph 1 , exclude certain crops from the said scheme 0 ) OJ No C 104 , 19 . 4 . 1991 , p. 1 . ( 2 ) OJ No C 158 , 17 . 6 . 1991 . ( 3 ) OJ No C 159 , 17 . 6 . 1991 . (4 ) OJ No L 93 , 30 . 3 . 1985 , p. 1 . ( s ) OJ No L 353 , 17 . 12 . 1990 , p. 23 . No L 162 / 2 Official Journal of the European Communities 26 . 6 . 91 ( a ) the grant of a premium per hectare set aside , equivalent to the part financed by the Community of the aid which would be granted in respect of the same area of land by the Member State concerned , pursuant to Article la (4 ) of Regulation (EEC) No 797 / 85 . Where it proves necessary , particularly because of regional production conditions , for ensuring that the scheme provides a sufficient incentive , the Member States may increase the premium up to the amount they grant as their national contribution under the abovementioned Regulation ; ( b ) entitlement to reimbursement of the basic co-responsibility levy referred to in Article 4 of Regulation (EEC) No 2727 /75 levied on sales of cereals by the producer concerned during the 1991 / 92 marketing year . under the procedure laid down in Council Regulation (EEC) No 2727/ 75 of 29 October 1975 on the common organization of the market in cereals (') as last amended by Regulation (EEC) No 3577/ 90 . For the purposes of applying this Regulation , Germany may take into account , in the five new Lander, the areas of arable land subject in 1990 / 91 to the national set-aside scheme, which have previously been used as arable land as defined in Article 32b ( 1 ) ( a ) and (b ) of Regulation (EEC) No 797 / 85 . 3 . The arable land withdrawn from production must represent , on each farm , at least 15% of the arable land referred to in paragraph 2 . The area remaining under cultivation, down to eligible crops within the meaning of paragraph 2 in preparation for the 1992 harvest , must not exceed the area used for the same purposes in 1991 , less the area left fallow pursuant to this Regulation , and may not , as regards cereals , be greater than 85 % of cereal area cultivated in 1991 . 4 . ( a ) The areas set aside must be subject to maintenance by means of appropriate plant cover . However , in regions where it is not possible , for climatic reasons , to meet this requirement , it shall be replaced by other more appropriate measures seeking inspiration from the measures envisaged in the five-year set-aside scheme provided for in Article 4 of Commission Regulation (EEC) No 1272 / 88 ( 2 ) adapted where necessary , to the conditions of an annual scheme . The regions concerned shall be determined in accordance with the procedure laid down in Article 26 of Regulation (EEC) No 2727 / 75 . If that condition is not met , the aid referred to in Article 2 ( a ) and in Article 3 shall be reduced by 10% . (b ) Member States shall apply appropriate measures in favour of the environment that correspond to the specific situation of the areas set aside . These measures may also concern plant cover . Member States shall decide on penalties that are appropriate and proportionate to the seriousness of the consequences of failure to comply upon the environment . These penalties may provide for a reduction , and if necessary , the cancellation of the advantages of the scheme provided for under this Regulation . The Member States shall inform the Commission of the measures taken pursuant to this provision . Article 3 For regions in which the set-aside scheme provided for in Regulation (EEC) No 797 / 85 does not apply pursuant to Article 32a of that Regulation , the maximum amount of the premium to be granted shall be fixed in accordance with the procedure laid down in Article 26 of Regulation (EEC) No 2727 / 75 taking into consideration the criteria laid down in Article la (4 ) ( a ) of Regulation (EEC) No 797 / 85 . That amount shall be financed by the Community in accordance with the rates set out in Annex III to Commission Regulation (EEC) No 223 / 90 ( 3 ); the remaining part may, under the conditions referred to in the second sentence of Article 2 ( a ) above , be financed by the Member States . In these regions , the area eligible for aid is limited per holding to 20 % of the area of arable land referred to in Article 1 ( 2). Article 4 Producers receiving a premium pursuant to this Regulation shall be excluded in 1991 / 92 from the scheme provided for in Council Regulation (EEC) No 1346/ 90 of 14 May 1990 instituting aid for small producers of certain arable crops ( 4 ). Article 5 1 . Member States shall take all action necessary to ensure that the provisions of this Regulation are fully respected . 2 . In order to qualify pursuant to this Regulation , the producers in question must submit to the competent authorities a utilization plan of their farmland , showing the Article 2 The aid scheme referred to in Article 1 ( 1 ) shall consist of: ( ») OJ No L 281 , 1.11 . 1975 , p . 1 . ( 2 ) OJ No L 121 , 11 . 5 . 1988 , p . 36 . ( 3 ) OJ No L 22 , 27 . 1 . 1990 , p . 62 . (") OJ No L 134 , 28 . 5 . 1990 , p . 10 . No L 162 / 326 . 6 . 91 Official Journal of the European Communities areas under cultivation in preparation for the 1991 harvest . This plan shall be submitted , as the Member State chooses and on a date to be determined by the latter , not later than:  either 31 July 1991 ; it shall be supplemented later by a request for aid to be submitted on a date to be determined,  or 15 December 1991 , together at the same time with a request for aid . Article 8 Detailed rules for the application of this Regulation shall be adopted in accordance with the procedure laid down in Article 26 of Regulation (EEC) No 2727/75 , and in particular :  those relating to the minimum area to be set aside ; such rules shall take particular account of the monitoring requirements and of the sought-after effectiveness of the scheme in question ,  those relating to monitoring; such rules shall include inter alia, in the case referred to in Article 5 (2 ), second indent , the use of means of remote sensing and/ or plausibility monitoring on the basis of binding official documents that are already available in the national administrations . Article 6 The measures defined in Article 2 and 3 shall be deemed to be intervention intended to stabilize the agricultural markets within the meaning of Article 3 ( 1 ) of Council Regulation (EEC) No 729 / 70 of 21 April 1970 on the financing of the common agricultural policy (*), as last amended by Regulation (EEC) No 2048 / 88 ( 2 ). Article 9 Member States shall decide not later than :  1 July 1991 , the choice being made in accordance with Article 5 (2),  1 September 1991 , the total amount of the applicable premium referred to in Article 2 (a ) and in Article 3 . Article 10 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . Article 7 The producers participating throughout the period referred to in Article 1 ( 1 ) in the set-aside scheme provided for by Regulation (EEC) No 797 / 85 shall benefit , without prejudice to the provisions laid down in Article la of the said Regulation, for the quantities of cereals sold during the 1991 / 92 marketing year , from reimbursement of that part of the basic co-responsibility levy that exceeds the rate applied during the 1990 / 91 marketing year . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 13 June 1991 . For the Council The President A. BODRY (!) OJ No L 94 , 28 . 4 . 1970 , p . 13 . ( 2 ) OJ No L 185 , 15 . 7 . 1988 , p . 1 .